            Case 2:21-mj-02186-DUTY Document 1 Filed 05/03/21 Page 1 of 16 Page ID #:1
AO 91 (Rev. 11/11) Criminal Complaint (Rev. by USAO on 3/12/20)          ☐ Original    ☐ Duplicate Original

              LODGED
     CLERK, U.S. DISTRICT COURT        UNITED STATES DISTRICT COURT
       05/03/2021
                                                          for the
              DM
   CENTRAL DISTRICT OF CALIFORNIA
     BY: ___________________ DEPUTY
                                               Central District of California

 United States of America

                         v.
                                                                    Case No. 2:21-mj-02186
 DAVID SANCHEZ,

                         Defendant(s)


                                       CRIMINAL COMPLAINT BY TELEPHONE
                                      OR OTHER RELIABLE ELECTRONIC MEANS
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the dates of April 15 and April 27, 2021 in the county of Los Angeles in the Central District of

California, the defendant(s) violated:

             Code Section                                           Offense Description

             18 U.S.C. § 1951(a)                                    Interference with Commerce by
                                                                    Robbery

          This criminal complaint is based on these facts:

           Please see attached affidavit.

           Continued on the attached sheet.


                                                                                    /s/ Stephen J. May
                                                                                  Complainant’s signature

                                                                           Stephen J. May, FBI Special Agent
                                                                                   Printed name and title
 Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

 Date:
                            May 3, 2021
                                                                                      Judge’s signature

 City and state: Los Angeles, California                               Hon. Paul Abrams, U.S. Magistrate Judge
                                                                                   Printed name and title

AUSA:_Kevin J. Butler x6495_______
Case 2:21-mj-02186-DUTY Document 1 Filed 05/03/21 Page 2 of 16 Page ID #:2



                               AFFIDAVIT
I, STEPHEN J. MAY, being duly sworn, declare and state as

follows:

                       I. PURPOSE OF AFFIDAVIT
     1.     This affidavit is made in support of a criminal

complaint and arrest warrant for DAVID SANCHEZ (“SANCHEZ”) for

violations of 18 U.S.C. § 1951(a) (Interference with Commerce by

Robbery).    SANCHEZ is currently in custody at the Los Angeles

County Jail.

     2.     The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint and

does not purport to set forth all of my knowledge of or

investigation into this matter.      Unless specifically indicated

otherwise, all conversations and statements described in this

affidavit are related in substance and in part only.

                       II. BACKGROUND OF AFFIANT
     3.     I am a Special Agent (“SA”) with the Federal Bureau of

Investigation (“FBI”) and have been so employed for the past 22

years.    From September 1999 through December 2003, I primarily

worked as a Bank Robbery Investigator in the San Francisco

Division of the FBI.    From December 2003 to the present, I have

worked as a Bank Robbery Investigator in the Los Angeles

Division of the FBI.    And since May 2005, I have also been the

Bank Robbery Coordinator in the Los Angeles Division of the FBI.
Case 2:21-mj-02186-DUTY Document 1 Filed 05/03/21 Page 3 of 16 Page ID #:3



      4.   From my training, personal experience, and the

collective experiences related to me by other law enforcement

officers who conduct who conduct firearms investigations, I am

aware of the following:

      5.   As a Bank Robbery Investigator and Bank Robbery

Coordinator, I investigate bank robbery cases assigned to me

and review, analyze, and disseminate investigative data

(including bank surveillance photographs) on nearly all bank

robberies that occur in the Central District of California.

Since May 2005, there have been more than 3,500 bank robberies

in the Central District of California.

      6.   Since October 2013, I have also been the lead FBI

Agent for the San Gabriel Valley Violent Crime Task Force,

which works in conjunction with Task Force Officers from the

Los Angeles County Sheriff’s Department to investigate

commercial and retail robberies.

      7.   On February 27th and 28th of 2014, I received basic

training (Cellular Survey Analysis and Geo-location) from the

FBI Cellular Analysis and Survey Team, which included utilizing

cellular tower logs to identify a subject phone or phones of

different crimes, even when it was not clear whether a cell

phone was in use during the commission of the crime.           I have

also analyzed tower dump data sets and historical cell site

data sets for my own FBI cases and other local police

departments’ investigations on a number of occasions.

      8.   On September 8, 2020, I completed the ZetX E-learning

eight-hour (self-paced) training course – “Forensic Analysis of
Case 2:21-mj-02186-DUTY Document 1 Filed 05/03/21 Page 4 of 16 Page ID #:4



Cellular Networks.”      The course provided a detailed instruction

on cellular technologies operating in the United States.            The

history of cellular technologies, the different technologies

used in cellular networks, and mapping considerations

associated with the networks were thoroughly covered.

Additionally, there was an introduction to drive-test

techniques (network survey), equipment overview, and how to map

and analyze drive test data.       The course concluded with

instruction about how to present forensic call detail mapping

evidence in court.

      9.   On November 4 and continuing through November 6, 2020,

I virtually attended and completed the ZetX WEXA training

conference.    The WEXA Conference brought together Historical

Cell Site Location Information Subject Matter Experts from

across the nation to present criminal investigations and shared

investigative approaches.       In addition, the WEXA conference

covered Long Term Evolution technology, Radio Frequency

exposure, real-time location data, cellular technology updates,

and drive-test surveys.

      10. In connection with the bank robbery and

commercial/retail robbery investigations in which I have

participated, I have used a variety of investigative

techniques, including witness interviews, speaking with law

enforcement agents and officers, reviewing surveillance images

and cellular telephone data, and reviewing physical evidence.

As a result of this experience and my conversations with other

law enforcement personnel, including FBI Special Agents and
Case 2:21-mj-02186-DUTY Document 1 Filed 05/03/21 Page 5 of 16 Page ID #:5



 local law enforcement detectives who were experienced with

 commercial robbery investigations, I am familiar with the

 methods used by individuals to commit commercial robberies as

 well as effective investigative methods used to solve them.

                   III. SUMMARY OF PROBABLE CAUSE
     4.   Los Angeles County Sheriff’s Department, the Federal

Bureau of Investigation, and other law enforcement agencies, are

investigating a series of robberies, consisting of approximately

24 commercial/retail robberies in the Central District of

California.   Based on information set forth below, law

enforcement has identified SANCHEZ as the robber.

     5.   In particular, as set forth below, on April 15, 2021,

at approximately 8:20 p.m., a man walked into a Family Dollar

store in Rialto, California, in the Central District of

California, brandished a gun in his waistband, demanded money,

and walked out with the money from the register.         Law

enforcement reviewed surveillance video of the Family Dollar

store robber and saw that he wore a black Los Angeles Rams

baseball hat, a blue jacket, and black shoes.        A witness outside

the store described the robber getting into a white Nissan

Sentra and provided a partial California license plate.          A white

Nissan Sentra with a matching California license plate was

captured on camera, within the vicinity of the robbery.          That

car is registered to Erendira Morales (“Morales”), a woman

recently found with SANCHEZ in a traffic stop and who is

believed to be his girlfriend.
Case 2:21-mj-02186-DUTY Document 1 Filed 05/03/21 Page 6 of 16 Page ID #:6



     6.     On April 27, 2021, at approximately 6:17 p.m., a man

walked into the 99 Cent Only Store in Torrance, California, in

the Central District of California, brandished a gun in his

waistband, demanded money, and walked out with the money from

the register.    Following the robbery, SANCHEZ was arrested at a

hotel located in Lynwood, California by the Los Angeles County

Sheriff’s Department (“LASD”).      LASD was “pinging” SANCHEZ’s

phone, pursuant to a state issues search warrant, and noticed

his cell phone pinged near the 99 Cent Only Store in Torrance at

the time of the robbery.     LASD called the Torrance Police

Department and confirmed that a robbery had occurred at the

location.    Later that night, LASD located and arrested SANCHEZ

at a hotel in Lynwood, along with Morales.

     7.     Based on an open-source review of Morales’s Facebook

account, law enforcement identified a photo of SANCHEZ wearing a

black Los Angeles Rams hat and blue coat, which appear to match

the clothing worn by SANCHEZ in the surveillance footage of many

of these robberies.    SANCHEZ’s DMV photos and parole photos

resemble those seen in the Family Dollar store surveillance

footage.

                   IV. STATEMENT OF PROBABLE CAUSE

     A.     The April 15, 2021 Family Dollar Store Robbery
     8.     On April 15, 2021, in the City of Rialto, California,
at approximately 8:20 p.m., a man robbed the Family Dollar store

located at 271 W. Baseline Rd. (the “Family Dollar”).          Based on

my review of the Rialto Police Department report and my own

investigation, I am aware of the following:
Case 2:21-mj-02186-DUTY Document 1 Filed 05/03/21 Page 7 of 16 Page ID #:7



     9.     On the night of April 15, 2020, Rialto Police

Department officers responded to a radio call of a robbery

investigation at the Family Dollar store and spoke with victims

and witnesses.    Victim V.H. stated that a man grabbed items and

brought them to the counter.      V.H. had begun scanning the man’s

items when the man lifted up his shirt and brandished a black

handgun in his waistband.     The man told V.H. to give him all the

money in the register.     V.H. placed it in the bag and the man

walked out of the store.     V.H. then called police and described

the suspect as a Hispanic male in his mid-30s, wearing a dark

colored hat, a neck gaiter/mask over his nose, a blue jacket,

and dark colored pants.     V.H. stated that he/she could see a

tattoo on his face.

     10.    A Rialto Police Department officer reviewed the Family

Dollar store surveillance video and described the robber as a

Hispanic male, approximately 5’8” or 5’9” with tattoos around

his eyes.    The robber wore a black Los Angeles Rams hat,

facemask, blue jacket, and black pants.

     11.    W.H. a witness who was walking through the parking

lot, reported to Rialto Police Department detectives that he saw

the robber, who was wearing a hat and dark colored jacket, exit

the Family Dollar store and enter the passenger side of a white

Nissan Sentra.    W.H. described the robber as a Hispanic male,

approximately 5’9” to 5’10” and 30-40 years’ old.         The witness

was able to provide a partial plate for the vehicle: California

License Plate 6FH_843 or 6F_H843.      W.H. stated that the car was

a late 90s or early 2000s model with faded paint on the hood and
Case 2:21-mj-02186-DUTY Document 1 Filed 05/03/21 Page 8 of 16 Page ID #:8



peeling tint on the windows.      W.H. also stated that the driver

of the vehicle was a Hispanic female about 20-30 years old with

dark hair and thicker build.      W.H. stated that the Nissan Sentra

drove away southbound.

     12.   Using department resources, LASD Det. Yzabal, one of

the investigators on the robbery series, identified a white

Nissan Centra registered with California License Plate 6FHB443.

The vehicle was captured by automated law enforcement license

plate readers driving southbound on Riverside Ave., approaching

the 10 Freeway, approximately 10 minutes after the Family Dollar

robbery.   The proximity between the location the car was

captured and the Family Dollar store could easily be driven in

10 minutes.

     13.   On April 20, 2021, a Rialto Police Department

Detective sent the witness a photograph of the Nissan Sentra

(License Plate Number 6FHB443).      When viewing the photograph,

W.H. stated “That’s him.”

     14.   Based on registration documents, the white Nissan

Sentra is registered to Morales at 2427 E. 130th Street, Compton,

California.

     15.   A California Department of Motor Vehicle check shows

that Morales matches the description of the driver of the white

Nissan Sentra provided by W.H., the Family Dollar robbery

witness.

     16.   Previously, on March 28, 2021, Los Angeles County

Century Sherriff Station Deputies conducted a traffic stop on a
Case 2:21-mj-02186-DUTY Document 1 Filed 05/03/21 Page 9 of 16 Page ID #:9



different during which Morales was a passenger, with SANCHEZ

driving the vehicle.

     17.    Law enforcement subsequently obtained parole pictures

taken of SANCHEZ on multiple dates.       The photographs depict a

40-year-old Hispanic male, 5’9” tall, with neck and face

tattoos.    Law enforcement also obtained a Facebook profile photo

from Morales’s Facebook account.      SANCHEZ is present in that

photo and appears to be wearing the same black Rams hat and coat

used in the Family Dollar store robbery.        Investigators viewed

surveillance photos taken from the robbery of the Family Dollar

store and concluded SANCHEZ was the robber based on the

similarity of appearance between the two individuals and the

common items worn by the robber, namely, the jacket and black

Rams hat.    Furthermore, SANCHEZ has distinctive tattoos on his

skull, eyebrows, forehead, chin, and neck.        This includes a West

Side Verdugo gang marking surrounding his neck.         On some of the

video images from the robberies, the location of the robber’s

tattoos is consistent with the location with SANHCEZ’s tattoos.

     B.     The April 27, 2021 99 Cent Only Store Robbery
     18.    On April 27, 2021, at approximately 7:09 p.m., a man

robbed the 99 Cent Only store, located at 5130 190th Street.,

Torrance, California.    Based on my review of Torrance Police

Department (“TPD”) report and my own investigation, I am aware

of the following:

            a.   Victim store employee, J.G., stated he/she was

working as a cashier when the robber came to J.G.’s aisle and

placed several items on the checkout counter.        J.G. rang up the
Case 2:21-mj-02186-DUTY Document 1 Filed 05/03/21 Page 10 of 16 Page ID #:10



items, bagged the items, and told the robber the total was

$4.29.      The robber handed J.G. one five-dollar bill.       When J.G.

opened the cash registered, the robber lifted his shirt and

revealed the grip of a black handgun tucked into his waistband.

The robber said, “Give me all the money.”         J.G. complied with

the robber’s demand and took all of the cash out of the register

and placed the cash into the bag the robber provided for his

merchandise.       The robber then walked casually out of the store.

              b.    J.G. described the robber was a Hispanic male,

approximately 30 years of age, medium build, and between 5’08”

to 5’09”.

              c.    The robber took approximately $80 in U.S.

currency, including two premium Orchard energy blend trail mix;

one Pentonic 3 count ball point pens; and one Sunbeam heavy duty

battery 8-pack, size AA.

              d.    Video from the store captured the robber inside

the store.

      19.     Shortly following the robbery that night, Det. Yzabal

contacted TPD regarding a possible suspect that was detained in

Lynwood, California.

      20.     J.G. agreed to participate in a Field Show-up of the

detained suspect.      J.G. was read TPD’s Field Show-up

admonishment form.      During the show-up, J.G. identified the

SANCHEZ as the person who robbed the store.         J.G. specifically

recognized the tattoos around SANCHEZ’s eye.

      21.     LASD deputies located a black plastic and metal

replica handgun under the front passenger’s seat of the vehicle
Case 2:21-mj-02186-DUTY Document 1 Filed 05/03/21 Page 11 of 16 Page ID #:11



SANCHEZ was detained in.      TPD Officer Guell showed J.G. the

replica handgun and J.G. said that was the handgun that the

robber had brandished.      The firearm turned out to be a black

pellet gun with black tape wrapped around the handle.

      22.   In the back seat of the vehicle, a 99 Cent Store

shopping bag was recovered.      The items inside the bag contained

several of the items take during the robbery.         J.G. was shown

the bag and items and J.G. identified the bag and contents as

the items taken during the robbery.

      23.   TPD Officer Guell, who reviewed the store’s video

surveillance footage of the robbery, noticed that SANCHEZ was

wearing the same OD (Olive Drab) green jacket and dark pants as

the robber did in the video.

      C.    SANCHEZ’s Phone was being “Pinged” Pursuant to a
            Search Warrant
      24.   Prior to both the April 27, 2021 robbery, a state

search warrant was signed and approved by the Honorable Judge

Jaqueline H. Lewis. LASD began to ping SANCHEZ’s mobile phone

ending in x6248 and Morales’s phone ending in x4478.

      25.   On April 27, 2021, at approximately 6:57 p.m., Det.

Yzabal received a two-meter hit/ping for SANCHEZ’s in the center

of the 99 Cent Only store, located at 5130 W. 190th Street.,

Torrance, California.     The 6:57 p.m. ping for MORALES placed the

ping at a six-meter ping near the corner of Anza Avenue and 190th

Street, Torrance, California.       This location is approximately .1

miles from the 99 Cent Only store.
Case 2:21-mj-02186-DUTY Document 1 Filed 05/03/21 Page 12 of 16 Page ID #:12



      26.   Because SANCHEZ was suspected of robbing multiple 99

Cent Only stores, or similar stores, as detailed above and

below, Det. Yzabal contacted TPD and was informed a 99 Cent Only

store had just been robbed by a man who matched SANCHEZ’s

description.

      27.   LASD Burglary Robbery Task Force members conducted

surveillance and saw Morales’s registered vehicle -- a white

Nissan Centra, License plate 6FHB443 -- leaving the “Lark Motel”

located at 1013 Atlantic Avenue, Compton, California.           Morales

was driving the vehicle and SANCHEZ was seated in the front

passenger seat.    Believing that they had just committed the

robbery in Torrance, a traffic stop was conducted on the

vehicle.    Morales and SANCHEZ were both detained without

incident.

      D.    Involvement in Other Robberies Under Investigation as
            Part of the Conspiracy
      28.   Law enforcement believes SANCHEZ to be the robber of

each of the following robberies, which have a similar or

identical modus operandi, clothing, and appearance of the

suspect:

            a.    November 14, 2020: Walgreens, 4351 Imperial Hwy,

Lynwood, California;

            b.    November 14, 2020: Circle K, 3504 Imperial Hwy,

Lynwood, California;

            c.    December 23, 2020: Little Caesar Pizza, 1019 Long

Beach Blvd, Lynwood, California;
Case 2:21-mj-02186-DUTY Document 1 Filed 05/03/21 Page 13 of 16 Page ID #:13



           d.    February 3, 2021: Subway, 10921 Atlantic Ave.,

Lynwood, California;

           e.    February 7, 2021: Subway, 6590 Atlantic Ave.,

Long Beach, California;

           f.    February 8, 2021: Subway, 8330 Long Beach Blvd,

South Gate, California;

           g.    February 20, 2021: Little Caesar Pizza, 10910

Long Beach Blvd, Lynwood, California;

           h.    February 25, 2021: Family Dollar Store, 3610

Firestone Blvd, South Gate, California;

           i.    February 27, 2021: Subway, 6784 Cherry Ave, Long

Beach, California;

           j.    February 28, 2021: Subway, 3522 Tweedy Blvd,

South Gate, California;

           k.    February 28, 2021: Lynwood Farmers Market, 12301

Atlantic Ave., Lynwood California;

           l.    March 2, 2021: Subway, 6590 Atlantic Ave., Long

Beach, California;

           m.    March 6, 2021: Starbucks, 10925 Atlantic Ave.,

Lynwood, California;

           n.    March 24, 2021: Dominos, 795 W. Highland Ave.,

San Bernardino, California;

           o.    March 29, 2021: Dominos, 2251 W. Rosecrans,

Compton, California;

           p.    April 1, 2021: Dollar Tree, 3638 Tweedy Blvd,

South Gate, California;
Case 2:21-mj-02186-DUTY Document 1 Filed 05/03/21 Page 14 of 16 Page ID #:14



            q.   April 3, 2021: Subway, 11747 E. Whittier Blvd,

Whittier, California;

            r.   April 6, 2021: Subway, 6784 Cherry Ave, Long

Beach, California;

            s.   April 10, 2021: Family Dollar, 2150 N. Sierra

Way, San Bernardino, California;

            t.   April 10, 2021: Family Dollar, 1137 W. Baseline

St., San Bernardino, California; and

            u.   April 13, 2021: Family Dollar, 8933 Sierra Ave.,

Fontana, California.

      29.    SANCHEZ’s is believed to be the robber in each

robbery based on: (1) the modus operandi of the robber, which

involved targeting similar or identical chain convenience or

fast food stores, approaching the counter with items,

brandishing a common black gun, and demanding all the money; (2)

the similar witness descriptions of the robber, a Hispanic male

who was 30-40-years’-old with facial or neck tattoos, including

descriptions and even drawings that match SANCHEZ’s tattoos; (3)

commonalities among the black Rams hat, jacket, and shoes worn

throughout the robberies and visible in Morales’s Facebook

account photo and the various robberies; and (4) the

similarities in appearance of the robber in the various

surveillance photos and videos taken from each of these

robberies and SANCHEZ –- including the aforementioned clothing,

tattoos, and general appearance.

      30.   Based on my review of SANCHEZ’s criminal history, I

learned the following:
Case 2:21-mj-02186-DUTY Document 1 Filed 05/03/21 Page 15 of 16 Page ID #:15



            a.    SANCHEZ was convicted on March 20, 2003 and

sentenced to 36 months in prison for “211 PC-Robbery: Second

Degree.”

            b.    SANCHEZ was convicted on December 12, 2001 and

sentenced to 24 months in prison for “10851(A) VC-Take veh w/o

consent/veh theft.”

            c.    SANCHEZ was charged in 2006 and sentenced to 36

months in prison for “11377(A) HS_Possess Controlled Substance.”

      E.    Family Dollar Store Sells Goods in and Affecting
            Interstate Commerce
      31.   The Family Dollar store is a business that engages in

interstate commerce.     I reviewed the company’s website and can

attest:

            a.    Family Dollar store is a nationwide retail store

with over 8,000 locations.      Family Dollar is headquartered in

North Carolina.    Family Dollar stores are located outside the

state of California.

      F.    99 Cent Only Store Sells Goods in and Affecting
            Interstate Commerce
      32.   The 99 Cent Only store is a business that engages in

interstate commerce.     I reviewed the company’s website and can

attest:

            a.    The 99 Cent Only Store has more than 350 stores

located in four states.      They have two distribution centers in

California and Texas.

                              V. CONCLUSION
      33.   For all the reasons described above, there is probable

cause to believe that SANCHEZ has committed violations of 18
Case 2:21-mj-02186-DUTY Document 1 Filed 05/03/21 Page 16 of 16 Page ID #:16



U.S.C. § 1951(a) (Interference with Commerce by Robbery) for his

involvement in the two robberies described above.




                                      SA Stephen J. May
                                      Federal Bureau of Investigation


Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
                  3rd day of
telephone on this ____
May, 2021.



UNITED STATES MAGISTRATE JUDGE
     HON. PAUL L. ABRAMS
